IN THE COURT OF APPEALS OF IOWA

                                  No. 19-2006
                           Filed December 15, 2021


MARK BENSON d/b/a BENSON BORDER MATERIALS,
    Plaintiff-Appellant/Cross-Appellee,

vs.

BOYLE BUILT ENTERPRISES, L.L.C., and ANDREW BOYLE,
     Defendants-Appellees/Cross-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Van Buren County, Crystal S. Cronk,

Judge.



      The parties to a contract for the sale of a railroad tie removal business

appeal and cross-appeal from a district court ruling.    AFFIRMED IN PART,

REVERSED IN PART, AND REMANDED ON APPEAL; AFFIRMED ON CROSS-

APPEAL.



      Bryan J. Goldsmith of Gaumer, Emanuel, Carpenter & Goldsmith, P.C.,

Ottumwa, for appellant.

      Kevin J. Caster of Shuttleworth & Ingersoll, P.C., Cedar Rapids, for

appellees.



      Heard by May, P.J., and Greer and Schumacher, JJ.
                                        2


SCHUMACHER, Judge.

      The parties, Mark Benson, doing business as Benson Border Materials

(hereinafter “Benson”), and Boyle Built Enterprises, L.L.C. (hereinafter “Boyle

Built”) owned by Amy Boyle (hereinafter “Amy”) and Andrew Boyle (hereinafter

“Andrew”), entered into an agreement for the sale of Benson’s railroad-tie-removal

business. Benson was to transfer the physical assets of the business, a contract

with Omaha Track, and provide consulting services for two years. In exchange,

Boyle Built agreed to pay a purchase price for the physical assets and ten percent

of the revenues earned under the Omaha Track contract for Benson’s consulting

services.

      Benson brought suit against Boyle Built, alleging Boyle Built breached the

agreement by failing to pay sums owed under the contract and made other

equitable claims.1 Boyle Built argued Benson breached the agreement, relieving

the obligation to pay the contract balance, and also brought other counterclaims.

A bench trial was held over a period of three days in July 2019. The district court

denied Benson’s breach-of-contract claim and dismissed Benson’s equitable

claims. The district court granted Boyle Built’s breach-of-contract counterclaim

and denied its other counterclaims. The court made additional rulings on the sale

of various equipment. Benson appeals and Boyle Built cross-appeals.




1 Benson also brought claims against Andrew Boyle individually but dismissed the
claims, seeking judgment against Boyle Built only.
                                         3


I.     Relevant Facts

       A.     The Railroad Tie Removal Business

       The parties to this appeal are engaged in the railroad-tie-removal business.

When a section of track or “hitch” needs to be replaced, the railroad company

deploys crews of railroad employees or “gangs” to separate the ties from the rails.

The discarded ties are left beside the track as the gangs work their way down the

rails. The clean-up and removal of the ties from the railroad track is subcontracted

through a contract service company retained by the railroad.

       Picking up and removing the ties from the railroad requires the use of

specialized equipment and “high-rail grapple trucks.”2 Replacement parts for the

grapple trucks are specialized and can be difficult to acquire. Grapple truck

operators must possess knowledge of the railroad’s safety regulations and are

required to complete safety training courses.

       B.     The Parties’ Respective Businesses

       In 1997, Benson began his railroad-tie-removal business, Benson Border.

Around 2002, Benson Border began doing railroad-tie-removal jobs for a contract

service company, Omaha Track. By 2009, Omaha Track was awarding consistent

contracts to Benson Border, including all clean-up for the Union Pacific Railroad.

During this time, Benson continued to expand his business, successfully

completing projects across the Midwest, New Mexico, and Colorado. In 2014,

Benson had gross income from Omaha Track in excess of one million dollars. By



2  High-rail grapple trucks are large commercial trucks able to be driven on
railroads. The platform bed of the trucks is equipped with a grapple crane which
is operated to lift and move the railroad ties.
                                          4


2015, Benson had a fleet of five grapple trucks and had five to eight full-time

employees. Around this same time, Benson was considering slowing down his

business and spending more time working on his farming operation in northern

Minnesota.

       Andrew and Amy Boyle founded Boyle Built around 2011. The business

began as a residential tree removal service but over time grew to include storm

debris clean-up and other right-of-way contracting. Amy handled the bookkeeping

and Andrew secured contracts and worked in the field. Around 2013 or 2014,

Andrew sought to expand the business further and began exploring the railroad-

tie-removal business. Around this time, he was introduced to Benson. In 2014,

Andrew accompanied Benson on the railroad to learn more about Benson’s

business. Soon after, Boyle Built entered the railroad-tie-removal business and

began securing contracts for various individual projects.3 Eventually, the idea of

Boyle Built purchasing Benson was introduced.

       C.     The Sale of Benson to Boyle Built

        In May or June 2015, Benson, Andrew, and Andrew’s business associate,

Brian Newman, met in Pella, Iowa to discuss the sale of Benson’s business to

Boyle Built.4 After the meeting, Andrew drafted a letter of intent based on the terms

discussed. The parties acknowledge that the contract was a “rough draft.” Some

of the contract’s terms were later modified orally by the parties.




3Boyle Built was able to secure a few short-term contracts for single projects.
4Boyle Built could not review the financial records prior to the sale of the business
because of Benson’s accountant being unresponsive to Boyle Built’s requests and
an ongoing audit.
                                         5


On July 23, Benson agreed with the terms and signed the letter. On July 25, the

Omaha Track contract was signed over to Boyle Built and the parties began

performance of their obligations under the agreement.

      The parties stipulated and the district court found the letter of intent served

as a valid written contract between the parties. The contract includes terms of the

assets to be purchased, the purchase price, payment of the purchase price, and

employee matters. However, other critical portions of the contract were left blank

or were vague. The portions of the contract most relevant to this appeal follow.

Additional terms are discussed where necessary.

      Purchase of the Benson Border Materials’ Omaha Track Business:
             At closing, Buyer or an affiliate will purchase Benson Border
      Materials’ business relationship with Omaha Track and the assets
      used by Benson Border Materials and selected by Buyer to conduct
      that business (the “Proposed Transaction”).            The Proposed
      Transaction will include Buyer’s acquisition of:
             (i)    2013     Kenworth,      VIN      1NKDX4EX4DJ354337;
      ($200,000)
             (ii)   2000     Kenworth,      VIN      1NKDLBEX9YS958708;
      ($160,000)
             (iii)  1998 Mack, VIN 1M2AD62C9WW005864; ($110,000)
             (iv)   1995 International, VIN 1HTGCADR1SH658910;
      ($90,000)
             (v)    Tie carts ($10,000) each serco 8500 ($25,000) poclian
      drive $12,500?
             (vi)   All of the intangible assets associated with Benson
      Border Materials’ business relationship with Omaha Track including
      but not limited to any contracts that with Omaha Track that may be
      assigned to Buyers, Seller’s brand names, customer lists, licenses,
      trade secrets, know how, etc.; and
             (vii) All of Seller’s accounts receivable associated with the
      Omaha Track.
      Buyer will not assume any of Seller’s liabilities.

      Consideration:
              The purchase price (the “Purchase Price”) would be equal to:
              (a)    $627500 (the “Closing Purchase Price”) in cash, plus
      (limited to parts or additional equipment)
                                        6


             (b)    Assuming (i) Mark Benson is not in breach of his
      Consulting Services Obligations; and (ii) Buyer’s monthly revenues
      with Omaha Track arising from the Proposed Transaction (measured
      for each of the 24 months following closing) equal or exceed [$ ],
      Buyer shall pay Seller [10% of such monthly revenues] up to an
      aggregate of 2 years retainage (the “Earn-Out” Payment”).

      Payment Of Purchase Price:
             The Closing Purchase Price, less the amount held in escrow
      (as provided by paragraph 9 below), will be paid in cash at Closing.
      The Earn-Out Payment will be paid each month for the 24 months
      following Closing.
             [...]

      Employee Matters:
              [...]
              Mark Benson shall use his best efforts to provide Buyer with
      at least [ ] hours/week of consulting and advisory services for the 24
      months following closing which consulting and advisory services
      shall assist Buyer with retaining and expanding business with
      Omaha Track (the “Consulting Services”). The Earn Out Payment
      shall be deemed to be compensation for the Consulting Services.
              [...]
      Escrow: not currently in effect
              [...]
              **Alternately, instead of an escrow account, Buyer will lease
      all equipment from seller for 4 months, and 100% of the lease price
      will go toward the purchase price of $627,000.               (Will be
      approximately $5,500 per truck per month for the grapple trucks). If
      for some unforeseen reason the buyer forfeits after the 4 months,
      seller retains all lease payments.


      For every project billed under the Omaha Track contract, Omaha Track

would withhold ten percent of the invoiced amount until after the job was complete.

The withholding was described as “retainage.”       Under the parties’ consulting

agreement, Benson was to receive this amount for two years in exchange for his

consulting services.
                                          7


       D.       Boyle Built after the Sale of the Business

       Business went well for Boyle Built during the first six months of the contract

period.     Benson’s grapple trucks were mobilized to Boyle Built’s first project,

Benson went out to assist and the project succeeded. During this time, Benson

was out in the field operating a grapple truck for roughly forty days.5 After Boyle

Built’s first two projects, Benson returned to his farm in northern Minnesota; he

never returned to the field to assist on projects. Benson remained available only

by telephone to offer advice and answer Boyle Built’s questions.

       After the initial six months, Boyle Built’s business and the relationship

between Boyle Built and Benson started to sour. From January to March 2016,

Boyle Built worked the “Gila Bend” project in Yuma, Arizona. It was the largest

project Boyle Built had undertaken. The project was fraught with mechanical and

logistical difficulties. Amy testified,

       [I]t was extremely stressful, that it seemed like nothing was going
       right. It was a really tough schedule, working nights. It was hot. It
       was in Arizona. We had a lot of breakdowns. I knew there was a lot
       of difficulties with coordinating things with the railroad and getting
       things to work in our favor.

       Compounding these difficulties was the concurrent Walsenburg project in

Pueblo, Colorado, where Boyle Built was short an operator. Benson was asked to

fill in but declined.

       The Gila Bend project ended in contention after Boyle Built incorrectly

placed ties on a right-of-way. The difficulties with the project led Omaha Track and



5The district court found Boyle Built agreed to pay Benson for his work as an
operator at a rate of $300 per day. The court ordered Boyle Built to pay Benson
$12,000 for wages, which is not an issue in this appeal.
                                           8


Union Pacific to become concerned with Boyle Built’s ability to successfully

complete projects. After the project, Omaha Track and Union Pacific arranged a

meeting with Boyle Built to discuss their relationship going forward. Benson was

asked to attend the meeting, but he declined.

       The performance of Boyle Built on the Gila Bend project led to a drop in

business. The number of contracts Boyle Built could secure steadily decreased

over the remaining contract period. In late 2017, Boyle Built lost its railroad-tie-

contract with Omaha Track.

II.    Arguments on Appeal

       Benson asserts that the district court erred in denying his breach-of-contract

claim, arguing substantial evidence does not support the court’s finding that he

breached the parties’ consulting agreement. Benson also objects to the court’s

rulings on oral agreements between the parties for the sale of miscellaneous

equipment.     Boyle Built cross-appeals, contending the district court erred in

dismissing its counterclaim for “mobilization costs,” arguing substantial evidence

does not support the court’s finding that Benson was not contractually obligated to

deliver the grapple trucks to Boyle Built’s first project.

III.   Standard of Review

       The issues raised on appeal arise out of a breach-of-contract claim. We

review a breach-of-contract action for correction of errors at law. NevadaCare,

Inc. v. Dep’t of Hum. Servs., 783 N.W.2d 459, 465 (Iowa 2010). “The trial court’s

legal conclusions and application of legal principles are not binding on the

appellate court.” Id. (quotation omitted). However, if district court’s findings of fact
                                          9

are supported by substantial evidence the court is bound and will affirm. Iowa

Mortg. Ctr., L.L.C. v. Baccam, 841 N.W.2d 107, 110 (Iowa 2013).

IV.    Consulting Agreement

       A.     Introduction

       The district court found under the consulting agreement Benson had an

obligation to use his “best efforts” to assist Boyle Built with “retaining and

expanding business with Omaha Track.” The court found Benson’s best efforts

“require[d] more than telephone contact,” and Benson’s declination to go to project

sites was a substantial breach. Therefore, the court found Boyle Built was “not

required to make further payment for consulting services/‘Earn-Out’/retainage” and

their “failure to make such payments is not a breach of the contract.”6

       The court found the remaining balance on the asset purchase to be

$57,624.7 It ruled, “Upon payment of $57,624 by Boyle Built Enterprise to Mark

Benson, Benson shall transfer the following vehicles and titles to [Boyle Built], free

of any encumbrance: 2013 Kenworth, 1998 Mack, and 1995 International.”

       B.     Discussion and Analysis

       The contract dictates that payment of retainage to Benson turns on Benson

not breaching his “Consulting Services Obligations.” To decide Benson’s breach-

of-contract claim, the district court was required to determine whether Benson had


6 Retainage under the Omaha Track contract for the two years after the sale of the
business totaled $238,998.43. Retainage was: $68,714.07 in 2015; $145,951.58
in 2016; and $24,332.78 in 2017. Boyle Built made retainage payments to Benson
sporadically as it was released by Omaha Track. At the time of trial, Boyle Built
had paid Benson $96,052.99 in retainage.
7 This amount was calculated using the $627,500 asset purchase price less the

$569,876.26 already paid. Boyle Built stipulated that it owed $57,624 on the
balance of the contract.
                                         10


fulfilled his obligations entitling him to payment of the retainage. The contract

defines “Consulting Services” as “Mark Benson shall use his best efforts to provide

. . . consulting and advisory services which [sic] shall assist Buyer with retaining

and expanding business with Omaha Track.” The relevant provision in the contract

contemplates a certain minimum number of hours per week of consulting services

Benson is to provide, but the term is left blank on the contract and the parties never

set a weekly requirement. The contract does not provide any further explanation

of Benson’s duties and obligations under the consulting agreement.

       Resolution of the issues before it required the district court to interpret the

contract and determine the meaning of the words used by the parties.                In

interpreting a contract, our supreme court has explained,

       The cardinal rule of contract interpretation is to determine what the
       intent of the parties was at the time they entered into the contract.
       Words and other conduct are interpreted in the light of all the
       circumstances, and if the principal purpose of the parties is
       ascertainable it is given great weight.

Pillsbury Co. v. Wells Dairy, Inc., 752 N.W.2d 430, 436 (Iowa 2008) (quotation

marks and citations omitted).     Additionally, whenever reasonable, the parties’

manifestations of intent “are interpreted as consistent with each other and with any

relevant course of performance, course of dealing, or usage of trade.” Id. (citation

omitted). Finally, “When the interpretation of a contract depends on the credibility

of extrinsic evidence or on a choice among reasonable inferences that can be

drawn from the extrinsic evidence, the question of interpretation is determined by

the finder of fact.” Id.
                                         11


              1.     Intention of the Parties

       In determining the intention of the parties related to Benson’s consulting

services, the district court found it credible that “the intention was for [Benson] to

go to job sites to assist with the operations, assist with railroad crews (flaggers,

dispatchers and gangs), and help train Boyle’s employees.” In support of its

finding, the district court noted Benson’s many years of experience working with

railroad crews and established relationship with Omaha Track allowed him to get

rail time with local crews and complete projects promptly. Before the sale of the

business, Benson and Boyle Built discussed these relationships and agreed the

relationships would benefit Boyle Built in taking over the business. The court

characterized Benson’s relationships and experience as a valuable intangible

asset negotiated by the parties and attributed it to the “trade secrets and know-

how” identified in the contract. Given Benson’s obligation to expand and retain the

business, the court found it was the parties’ intent that Benson would dispense his

experience and relationships by going out to projects, assisting with railroad crews,

and training Boyle Built’s employees.

       Benson argues the district court’s interpretation is not supported by

substantial evidence. He argues the parties’ conduct shows they did not intend for

Benson to come out to the field; they intended only for Benson to be available by

telephone. When the interpretation of a contract relies on extrinsic evidence, we

are bound by the findings of fact unless they are not supported by substantial

evidence. See id. We find substantial evidence supports the district court’s

interpretation.
                                          12


      Boyle Built was purchasing more than the physical assets of Benson’s

business. Benson had established a lucrative contract with Omaha Track and

maintained relationships with railroad employees that made his business

successful. Before the sale of the business, Andrew accompanied Benson on the

railroad, where Benson instructed how to perform maintenance on the grapple

trucks and imparted tricks of the trade to Boyle Built, sharing stories about how he

had handled local railroad gangs. Andrew testified that when he was purchasing

the business’s intangible assets, his understanding of the terms “trade secrets”

and “know how” included,

      Relationships with the railroad, the ability to fit in with gangs, you
      know, knowing that we weren’t union and that they were union. I
      believe that he had personal relationships with gangs, that he had
      buddies out there that were going to treat us better than just
      subcontractors. I believe that he’d been to a lot of these yards and
      jobs before and he knew the intricacies of the yards and where to
      stockpile ties—and that’s what he told me.

Benson acknowledged that the parties intended for him to transfer these intangible

assets through his consulting services.

      During their on-going discussions about the prospect of Boyle Built taking

over Benson’s business, Andrew recalled that Benson “was enthusiastic that we

were going to spawn this relationship. Me and him were going to go, you know,

do something really good on the railroad.” It was known that Omaha Track was

expanding their operations and new opportunities would be presented. Benson

knew Boyle Built had other lines of business but Andrew testified that Benson told

him “he would be there to help me fill the gaps when I had to step away.” During

the first six months of the contract period, Benson came out on two of Boyle Built’s

projects where he operated a grapple truck and engaged the other employees,
                                          13


teaching them how to perform maintenance and instructing them on where to go

for safety training.

       The circumstances leading up to and surrounding the execution of the

contract indicate the primary purpose of the consulting agreement was to serve as

a means for Benson to impart the experience and relationships he developed to

Boyle Built. Given the contract’s terms obligating Benson to use his best efforts to

expand and retain the business, the evidence supports that the parties intended

for Benson to use his experience and relations in the field when requested.

       We do not determine the parties’ conduct after the sale of the business

demands an alternative interpretation. Benson argues that because Boyle Built

never gave Benson notice that he breached the consulting agreement, the parties’

conduct establishes that all that was required of Benson was to be available by

phone.

       In support of his claim, Benson points to the parties’ text messages and the

fact “those messages do not contain a single instance of Boyle Built showing

dissatisfaction with Benson’s consulting work.” Benson relies on Boyle Built’s

continued acknowledgment of retainage because of Benson and his use of Benson

as a resource over the contract period.

       While no text messages evidence Boyle Built’s dissatisfaction with

Benson’s assistance, a majority of the parties’ communications occurred over the

phone, and other testimony presented at trial suggests that Boyle Built did not feel

Benson was fulfilling his obligations as the parties intended.

       Andrew testified that Benson’s assistance through the Gila Bend project

was a “big eye-opener” for him. He stated that after the project, he told Benson,
                                        14


“it wasn’t working the way that we talked about. I said it wasn’t what he told me he

was going to do.” Amy testified that she had “an ongoing discussion” with Andrew

about the adequacy of Benson’s consulting services. She stated that while she

continued to keep an accounting of the retainage, by July 2017, she felt Benson

had not done “the consulting services to earn [the retainage].” When asked why

Boyle Built continued to pay retainage up until the last payment, Andrew explained,

      Well, for one I wanted to do what I said I was going to do. I wanted
      to take the high ground, and I wanted to ultimately work it out with
      Mark. I wanted to finish the—I wanted to finish this agreement the
      way that we intended to finish it.

He explained that he continued to call and ask Benson’s advice because he

wanted to get his money’s worth out of the consulting agreement, even if it was

just through phone calls.

      While the parties’ conduct is an important factor in determining the parties’

intent, it must be evaluated within the surrounding circumstances.             See

Restatement (Second) of Contracts § 202 cmt. g (Am. Law Inst. 1981) (“Conduct

must be weighed in the light of the terms of the agreement and their possible

meanings.”). The parties’ intent as found by the district court and their following

conduct as explained and given context at trial are reasonable and consistent. We

find the record contains substantial evidence to support the district court’s

conclusion.
                                         15


              2.     Breach of Consulting Agreement

       We turn to the district court’s conclusion that Benson breached the

consulting agreement. Benson had a contractual duty to use his best efforts to

provide consulting services to expand and retain the business with Omaha Track.

Substantial evidence supports the district court’s conclusion it was the intention of

the parties the consulting services would include going to project sites to assist

with operations, assisting with railroad crews, and training Boyle Built’s employees.

The parties agree Benson provided satisfactory consulting services during the first

six months of the contract period. The parties disagree as to whether Benson’s

performance over the rest of the two years constituted a breach.

       During the first six months, Andrew testified that Benson “came out right

away, did more than he had to do,” and Amy testified that Benson was “helpful and

present.” Benson went out to Boyle Built’s first project on the Minnesota-Iowa

border and operated a grapple truck. He showed Boyle Built employees how to

do general maintenance on the trucks and told them where to go for safety and

other maintenance training.     He went out to Boyle Built’s second project in

Colorado to remedy an issue with rail wheels.          He had “[s]ometimes daily.

Sometimes weekly” phone calls with employees where he would talk them through

fixing various equipment.     He communicated frequently with Boyle Built and

advised on how to navigate the organizational structure of Omaha Track.

       However, after six months, Benson returned to his farm in northern

Minnesota and never returned to the field to assist on projects, only providing his

consulting services over the phone. Andrew explained that after the first six

months,
                                         16


      [Benson] he went home and started farming, he was available like
      everybody testified via phone. And I was hopeful that he was going
      to get his farming situation under wraps and be able to come back
      out to the field and help ramp it up again. And then, you know, by
      the time Gila Bend hit, it waned. It waned, and his interest and ability
      to help started waning.

      Communication between Benson and Boyle Built declined over the contract

period. Phone records show the time Benson spent on the phone with Boyle Built

steadily decreased over the two years and went from roughly 120 hours the first

six months to twenty-five, seventeen, and eight hours over the next six-month

periods. Benson acknowledges the decline but attributes it to Boyle Built asking

less questions “as people became more familiar with the trucks.” Boyle Built

attributes the decline to becoming “tired of begging him to come and help.”

      In its ruling, the district court noted that Benson provided telephonic services

over the contract period but found it reasonable that “‘best efforts’ require more

than telephone contact in these circumstances.” To support its conclusion, the

district court noted that because Benson did not go out to project sites as

requested, Boyle Built’s business suffered. The court specifically pointed to the

Gila Bend project as an example of where Benson’s experience and relationships

could have facilitated the timely completion of project, and that after the project,

Boyle Built experienced a significant decline in business. The court found that

Benson’s “declination to go to a job site did not assist Boyle ‘with retaining and

expanding business with Omaha Track’ as required under the terms of the

contract,” and Benson therefore breached the agreement.

      In response to the court’s finding, Benson argues he could fulfill his

obligations through the services he provided over the phone and his failure to
                                          17


assist in the field when requested was not a breach because his presence was not

actually needed or he had a legitimate reason for declining.

       The Gila Bend project was a significant turning point in Boyle Built’s

business and the relationship between Benson and Boyle Built. Benson contends

that he cannot be faulted for the difficulties experienced during the project because

he offered to assist in the field, but Boyle Built declined. In support of his position,

Benson points to a text message exchange between himself and Andrew at the

beginning of the Gila Bend project. Andrew texted Benson, “They’re saying they’re

[g]oing to do 7[-]8000 ti[es] a day down there.” Benson replies, “Let me know in a

couple days if you want me to fly down, to run a truck, until Lance gets back.” The

record of text messages has no response from Andrew. Benson asserts that this

exchange shows he was willing to come out to the field and assist on the Gila Bend

project but his offer was declined.

       However, other evidence shows that after this initial offer, Benson was

asked to assist and he declined. The very next day, on January 5th, Andrew texted

Benson and inquired, “Are you getting on the conference call?” Benson replied,

“When is it?”     Andrew replied, “Over.”      Newman and Andrew testified that

mandatory conference calls were scheduled between Boyle Built, Omaha Track,

and Union Pacific and Benson’s attendance was requested, but Benson never

joined the calls. Benson was asked to attend the meeting with upper management

from Union Pacific and Omaha Track, but again, Benson declined, indicating he

“was done railroading.”

       Newman testified that during the Gila Bend project, they were short an

operator on the Walsenburg project and the need “was very urgent.” He asked
                                        18


Benson to assist, but Benson texted in response, “I really need to stay home, have

been laid up, and have cows about to start calving. Can you get by without me?”8

      Following the Gila Bend project, Boyle Built continued to seek Benson’s

assistance. Boyle Built’s next project was in June 2016 at the “Proviso” yard. The

yard is in the Chicago area and its proximity to the city presented unique

challenges, including little space for stockpiling, commuter trains, and pedestrian

crossings. Benson was familiar with yard and was asked to assist on the project.

During the project, a new operator was hired, but he needed to be trained and no

other qualified Boyle Built employee was available. When asked if he would come

out to the project and train the new employee, Benson stated that he would be in

Texas for his daughter’s high-school graduation.

      The consulting services Benson did provide during the project over the

phone were unsatisfactory. The flag man assigned to Boyle Built was known to

Benson and his former employees as particularly difficult to work with. Boyle Built

struggled to coordinate rail time and Benson was asked how to handle the issue.

Benson recommended contacting the flag man’s supervisor but it appears this

effort led to more issues between Boyle Built and the railroad crews.         It is

reasonable to conclude that had Benson been at the project site, he could have

provided his consulting services in a more effective manner.




8 Andrew responded the next day, “Weather isn’t looking good in Pueblo first part
of this week anyway. Ya we can manage I think, just need to get that Walsenburg
project up to snuff.” Benson argues this shows that Benson’s assistance was not
actually needed. We disagree, Benson had been asked to come out and he
declined. Boyle Built’s acceptance of Benson’s refusal does not show Benson was
fulfilling his obligations.
                                          19


       The issues continued through Boyle Built’s next project in North Platte,

Nebraska, in late August 2016. One of Boyle Built’s operators was unexpectedly

called home and Boyle Built needed someone to fill in. Andrew texted Benson,

“Mark, in a bind and need someone to run the [2000 Kenworth] . . . [a]ny way you

can run that truck?” Benson responded, “I can’t think of any way I can. In the

middle of harvest. Wish I could, so I could get some rest.” On other occasions,

Benson provided responses to Boyle Built’s inquiries, such as “Come park the

trucks,” “It ain’t gonna work,” and “Just give up.”

       Substantial evidence supports the conclusion Boyle Built sought more

assistance by Benson during the contract period.         Benson’s experience and

relationships with local railroad crews and Omaha Track would have proven helpful

in addressing the issues faced by Boyle Built during the projects. Andrew testified

that “the big thing” he needed from Benson on the Gila Bend project was where to

put cars ad that without Benson’s assistance he was forced to “put 120, maybe,

roughly thousand ties on the ground, which could have went in cars and ultimately

ended up into a blowup with the railroad and Omaha Track as to why the cars

didn’t get placed.” The evidence established that without Benson’s assistance the

business suffered. Union Pacific and Omaha Track sent upper management to

discuss their relationship with Boyle Built going forward. Andrew testified that

“there was upper management on both sides [Omaha Track and Union Pacific]

that got in big trouble over this project.” After the project, Boyle Built had “a big

red check against us with Omaha Track. We didn’t fulfill our obligations, so it

was—it was a downward descent for us.” Substantial evidence supports the
                                        20


conclusion Benson’s consulting services did not expand and retain business with

Omaha Track.

      We reject Benson’s argument that because replacement operators were

eventually found or the projects were eventually completed, he did not breach his

consulting obligations. The evidence shows that after the Gila Bend project Boyle

Built’s business suffered and continued to suffer until the end of the contract

period. The number of contracts Boyle Built could secure steadily declined until

the end of the year. Boyle Built did not perform any railroad tie removal from

January to May 2017. Finally, in September 2017, Boyle Built lost its railroad-tie-

contract with Omaha Track.9

      Substantial evidence supports that under his obligation to use his best

efforts to expand and retain the business with Omaha Track the parties intended

for Benson to provide more than telephonic services. Accordingly, we affirm the

district court’s conclusion that Benson breached the terms of the agreement and

Boyle Built does not have to pay Benson the remaining retainage pursuant to the

consulting agreement.

V.    Agreements Outside of the Contract

      Benson and Boyle Built made various oral agreements not included in their

contract for the sale of miscellaneous equipment. Benson challenges the court’s

rulings about the sale of this equipment and requests the district court judgment




9 The revenues earned by Boyle Built under the Omaha Track contract reflect the
difficulties experienced by the business. In 2015, from August through December,
revenue was $687,149.74. In 2016, revenue was $1,459,515.82. In 2017, from
January to July, revenue was $243,327.80.
                                          21


be modified concerning (1) “service trucks,” (2) a “piston pump,” (3) a “stabilizer

leg and cylinder,” and (4) “used high-rail gear.”

       1.     Service Trucks

       The parties dispute the terms of the oral agreement in regard to the

purchase/lease of three “service trucks.”        The district court found sufficient

evidence “the terms of the contract were modified to include the sale of the service

trucks for $5000 each if Boyle wanted to purchase them. Therefore, Boyle Built is

not liable for this payment if they choose not to retain the service trucks.” The court

also ordered, “[Boyle Built] has 30 days to notify [Benson] if they intend to purchase

the service vehicles or return the same to [Benson]. The purchase price shall be

$5000 per vehicle and [Benson] shall deliver the vehicle and clear title to defendant

upon receipt of payment.”

       The parties do not dispute they had an agreement in which Boyle could

lease the service trucks for one dollar per month and at the end of the two-year

contract return the trucks or purchase the service trucks for $5000 each. The issue

raised by Benson on appeal is whether their agreement included a term that if

Boyle Built does not purchase the service trucks they must be returned in “like-

kind or better” condition.

       Benson contends the like-kind requirement was always a part of the deal.

In explaining the agreement, he testified that “I would like them returned in good

working order at the end of it, at the end of the contract, or they could keep them

and we could figure the value of $5000 each.” Boyle Built argues the service trucks

were “a throw-in” to the deal and “I for dang sure didn’t agree to return trucks with

three, four hundred thousand mile in better or same condition as I found them.
                                           22


Every mile after that cost me money.” On September 14, 2017, Andrew texted

Benson a picture of two of the service trucks and asked, “Do you want these back

for farm trucks?” Benson replied, “If they are same condition or better,” and “I have

a surplus of vehicles that need repairs.”

       Benson seeks a modification of the district court judgment concerning the

service trucks to include a requirement that the trucks be returned to Benson in

good working condition if Boyle Built does not purchase the trucks.

       “In order to be binding, an agreement must be definite and certain as to its

terms to enable the court to give it an exact meaning.” Tri–States Inv. Co. v.

Henryson, 179 N.W.2d 362, 363 (Iowa 1970) (citation omitted). Upon our review

we do not find the record establishes the parties’ agreement included a “like-kind”

requirement. We decline to disrupt the district court’s order in this respect.

       2.     Piston Pump–Poclian Drive Unit

       The parties also dispute the sale of a “piston pump,” which is a component

of a “poclian drive unit.”10 The contract lists a “poclian drive” unit with a listed value

of “$12,500 ?”. At the time the contract was entered into the parties agreed Boyle

Built would receive a poclian drive unit. However, the parties dispute whether the

poclian drive unit in the contract included the piston pump.

       Boyle Built argues the poclian drive unit listed in the contract represented

parts Benson already had on hand and certain difficult to acquire parts that Benson

had already pre-paid for, which included the piston pump. Benson contends the

pump was not included in the contract because he did not know the value of the


10The drive unit provides hydraulic power off of the truck’s transmission and is
used to move the trucks on the rails down the tracks.
                                           23


pump at the time, and the parties made a separate agreement outside the contract

price for the part.

       At trial the invoice for the part was submitted into evidence. The invoice is

dated June 18, 2015, shortly before the contract was entered into. The part

shipped July 20 and was delivered to a workshop where Boyle Built eventually

picked it up. The district court found the invoice undercut Benson’s claim and

found it credible that the pump was to be included in the contract price.

       We find substantial evidence supports to support the district court’s

conclusion that the contract included the piston pump.

       3.      Stabilizer Leg and Cylinder

       During the course of the contract, Boyle Built needed a new “stabilizer leg

and cylinder.”11 Benson acquired the part from another individual in the railroad

tie removal business, Bob Whitner, and one of Boyle Built’s employee’s picked it

up.

       Benson asserts that Boyle Built agreed to pay him $1700 for the part, while

Boyle Built contends he only agreed to “replace it or buy Bob a new one.” Andrew

texted Benson a picture of a replacement part and stated, “Got this leg for whitner.”

However, Andrew testified that the replacement leg went missing around the time

Benson repossessed one of the service trucks and he “feel[s] like the dadgum leg

was in the service truck that [Benson] took.”12


11 A stabilizer leg “is a component on the loader that stabilizes the truck so it doesn’t
tip over.”
12 In June 2018, Benson repossessed the 2000 Kenworth truck and one of the

service trucks after not receiving payment for what he believed he was owed. The
service truck contained railroad equipment and other personal property belonging
to Boyle Built.
                                         24


       The district court found that Boyle Built agreed to replace the stabilizer leg

and noted that Boyle believed it was in the vehicle Benson repossessed. The court

ordered Benson to return the stabilizer leg to Boyle. Benson argues the court’s

ruling about the stabilizer leg and cylinder is unclear and it should enter judgment

in his favor for $1700. We disagree. We find substantial evidence in the record to

support the district court’s conclusion regarding the stabilizer leg.

       4.     Used High-rail Gear

       Boyle Built received a set of railroad wheels and attachment parts which the

parties call “used high-rail gear.” The parties do not dispute the value of the

equipment is $5000. Boyle Built argues the used gear was part of the equipment

identified in the contract but agreed that if the district court found otherwise, he

would pay Benson for the equipment.

       The district court’s order states, “At trial, Boyle agreed to make payment of

following amounts: Used high rail gear: $5000 if the Court determined this wasn’t

included in the equipment listed. This Court finds the gear was not included in the

contract.” However, the $5000 amount is not included in the court’s ultimate

calculation of what is remaining due on the contract. The apparent inconsistency

was raised in Benson’s Rule 1.904 motion, but the court did not address it.

       Benson argues the court’s ruling about the used high-rail gear is unclear

and it should enter judgment in his favor for $5000. We agree and modify the

judgment in this regard.

VI.    Cross Appeal

       Boyle Built cross-appeals from the district court’s finding that Benson did

not have to deliver the grapple trucks to Boyle Built’s first project and Boyle Built
                                         25


is not entitled to a $12,000 credit toward the purchase price of the contract for the

expenses paid to mobilize the trucks.

       When the contract was entered into, the grapple trucks purchased from

Benson were scattered across the country and needed to be “mobilized” to Boyle

Built’s first project along the Minnesota-Iowa boarder. Boyle Built claims that they

spent $12,033 to move the equipment to the project. The costs included: “labor;

miscellaneous costs for repairs to trucks that were not drivable; hotel fees; and fuel

expenses.”

       One of the grapple trucks was located at the Denver Airport and Boyle Built

paid to fly an employee out to pick it up and drive it back to the project. However,

the truck had a cracked rim that needed to be repaired. Another grapple truck, the

2000 Kenworth, was also in Colorado. While the truck was being mobilized to the

project site, the truck experienced engine failure making it inoperable.13 The other

grapple trucks were closer to the project site, at various locations in the Midwest

and were mobilized successfully. While the 2000 Kenworth truck was being

repaired, Boyle Built leased another grapple truck from Omaha Track to ensure

they had the capacity to finish the project.

       The contract does not state who must bear the cost of relocating the

equipment. The district court found, “The contract is silent on the location of the

vehicles for delivery from Benson to Boyle. As such, the Court finds that Benson




13 The repairs cost $23,083.30, and Benson agreed to credit half the cost towards
the purchase price of the truck, which the parties do not dispute. It does not appear
this cost was in Amy’s accounting of the $12,033 mobilization costs.
                                          26


did not have a contractual obligation to deliver the vehicles to the initial Boyle job

site.”

         Andrew testified that Benson “was willing to cover whatever costs were his”

and “he agreed that I’d take possession of the trucks when they got delivered, and

then I ended up delivering the trucks to myself to—to some extent.”              Amy

acknowledged that the mobilization costs were something to be worked out

between Boyle Built and Benson. She acknowledged that she did not include an

accounting of the cost in the payment records sent to Benson until an email sent

July 11, 2017.14 Benson responded to the email, “The start-up charge of 12000.00

is not acceptable, as I believe I paid wages and fuel to Iowa jobsite.”

         As the contract is silent on the matter and the record does not contain

evidence establishing Benson’s obligation, we find no error in the district court’s

conclusion.

VII. Conclusion

         Finding no err in the district court’s determination on the contract breach,

we affirm. We find under the oral amendments, we reverse the district court ruling

that fails to award Benson compensation for the used high-rail gear. We remand

for modification of the judgment by $5000.00 in Benson’s favor.

         AFFIRMED IN PART, REVERSED IN PART, AND REMANDED ON

APPEAL; AFFIRMED ON CROSS-APPEAL.




14 Two statements of payments and amounts due sent by Amy to Benson were
submitted at trial. The dates of which are August 13, 2016, and July 6, 2017. The
statements do not include a $12,000 mobilization cost.